Citation Nr: 0512722	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  00-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.  

2.   Entitlement to service connection for a skin disability, 
including based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to March 1970, 
including in Vietnam.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which determined that new 
and material evidence had not been received to reopen the 
previously denied claims of entitlement to service connection 
for a skin disability and a left leg disability.  The veteran 
perfected a timely appeal and then testified at a Board 
hearing held at the RO in May 2001.  

In a July 2001 decision, the Board determined that, because 
new and material evidence had been received, the veteran's 
previously denied claims of entitlement to service connection 
for a skin disability and a left leg disability were reopened 
and remanded these claims for additional development.  

In October 2003, the Board again remanded these claims again 
for additional development.  It also denied the claim for 
service connection for post-traumatic stress disorder.

In January 2005, the veteran was notified that the Veterans 
Law Judge who had conducted the May 2001 hearing was no 
longer employed at the Board, and he was given an opportunity 
to have another hearing.  The veteran also was notified that, 
if he did not respond to the January 2005 letter within 30 
days, the Board would assume that he did not want a new 
hearing.  The veteran did not respond to the January 2005 
letter.  

The issue of entitlement to service connection for a skin 
disability, including based on exposure to herbicides, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no competent evidence that the veteran's current 
left leg disability is related to service.


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).

In letters dated in April 2002, June 2002, and May 2004, VA 
notified the veteran of what evidence he needed to submit, 
what evidence VA would try to obtain, and what evidence was 
needed to establish service connection.  The May 2004 letter 
specifically told him to submit relevant evidence in his 
possession.  

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  

Some of this notice was provided after the initial denial.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

The United States Court of Appeals for the Federal Circuit 
also recently held that prejudicial error occurs in the 
context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005), slip op. at 15, 22.  
Appellants must identify "with considerable specificity": 
(1) how the VCAA notice was defective; (2) what evidence the 
appellant would have provided or requested that VA obtain had 
VA fulfilled its notice obligations; and (3) how the lack of 
notice and evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 21.  Failure to inform 
the appellant about who should provide what information and 
evidence, by itself, does not have the natural effect of 
producing prejudice because prejudice can arise from such an 
error only if the appellant failed to submit evidence because 
he was not advised to do so or if VA failed to obtain 
evidence that it should have obtained.  Mayfield, slip op. at 
23.  Failure to provide notice before the initial adverse 
decision by the AOJ also does not have the natural effect of 
producing prejudice.  Mayfield, slip op. at 24.  

Here, there is no indication that the post-adjudication VCAA 
notice provided to the veteran and his service representative 
contained prejudicial error.  The veteran has not identified 
specifically how the notice was defective, what evidence he 
would have provided if otherwise notified about the VCAA, or 
how the lack of proper notice and evidence affected the 
essential fairness of this adjudication.  If he submitted 
additional evidence substantiating his claims, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including his service medical records and post-service VA and 
private treatment records.  There are no reported records 
that are not part of the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with an examination which contained the necessary 
findings to determine whether the left leg disability is 
related to disease or injury in service.   Thus, the Board 
concludes that further examination is not required.  
38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Factual Background

The veteran reported no history of knee problems at his 
enlistment physical examination in June 1960.  Clinical 
evaluation was within normal limits, and he was found 
qualified for enlistment in to active service.

An entry in the veteran's service personnel records states 
that he "participated in operations against hostile forces" 
in Da Nang, Vietnam, from March 1967 to April 1968.  He was 
awarded the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal.  His principal duties were as a supply 
administration management specialist (or clerk).

There were no records of in-service treatment for disease or 
injury of the left leg.  There is a notation that, on April 
7, 1967, the veteran reported that he had fallen in to a 
ditch the night before and had a painful and tender knee.  
The veteran had considerable pain in the medial side of his 
knee and an injury to the medial collateral ligament.

At an orthopedic consultation on April 7, 1967, the veteran 
stated that he had stepped in to a ditch the night before and 
had twisted his right knee.  Physical examination revealed 
tenderness on the medial joint line, no effusion, slight 
flexion, and no ligament instability.  The impression was 
pain and effusion in the right knee.

A March 1970 discharge examination indicates that the lower 
extremities were normal. 

X-rays of the veteran's left knee showed moderate 
degenerative joint disease in August 1997.

On VA general medical examination in August 1997, the veteran 
complained that he had injured his left knee during service.  
Physical examination revealed pain in the left knee joint, no 
swelling, tenderness at the medial aspect of the left knee 
joint, no deformity, and no lateral instability of the left 
knee.  The impressions included a left knee injury during 
service with complaints of arthralgia of the left knee joint.

The veteran contended in November 1999 that he had injured 
his left leg during a firefight at Da Nang air base in 1967.

On VA examination in August 1997, the veteran reported a 
history of left knee fracture in service.  His extremities 
were noted to be normal, except for a skin rash.  An X-ray 
examination revealed no evidence of recent fracture or 
dislocation, but was interpreted as showing moderate 
degenerative changes.

At his May 2001 Board hearing, the veteran stated that, while 
stationed in Da Nang, his left leg got caught on a sandbag 
during a rocket attack and then snapped.  The veteran sought 
medical treatment immediately after the rocket attack.  The 
doctor snapped his leg back in place and he wore a cast from 
the hip to his ankle for six weeks.  His left leg began to 
bother him again around 1996.

In an April 2002 statement, the veteran contended that he had 
broken his left leg in 1967 during the Tet Offensive while 
based in Da Nang, Vietnam.

In an October 2002 statement, C.L. stated that he served with 
the veteran in Da Nang, Vietnam, in 1967-1968 and saw the 
veteran break his leg during an enemy attack.

The Center for Research of Unit Records (CURR) notified VA in 
November 2002 that a review of unit records from the 
veteran's unit in Vietnam for the period from March 1967 to 
April 1968 did not show any entries that the veteran had been 
injured during a firefight.

On VA joint examination in April 2003, the veteran complained 
of left knee pain.  The examiner reported that the claims 
folder had been reviewed.  The examiner noted that the 
veteran reported that he had injured his knee in service 
while trying to get in to a trench.  Service medical records 
indicated that the treating medical facility felt that the 
veteran might have a medial collateral injury and he was 
placed in a cast.  

The veteran reported that he did not have any significant 
problems with the knee after service until approximately 2001 
when he developed insidious-onset left knee pain.

Physical examination of the left knee revealed no erythema, 
warmth, or effusion.  There was full extension.  The veteran 
complained of lateral joint line tenderness as well as some 
minimal tenderness around the patella.  The VA examiner noted 
that the rest of the examination could not be performed 
secondary to severe guarding by the veteran, although this 
examiner commented that there was no evidence of inflammation 
to indicate an acute process.  There also was no evidence of 
effusion to indicate chronic degenerative arthritis with 
effusion.  X-rays showed some mild degenerative changes on 
the medial side.  The impression was left knee pain of 
unknown etiology.  

In discussing the veteran's left knee pain, the examiner 
concluded that it was unlikely that the injury in 1967 was 
the sole cause of the veteran's current knee problems.  The 
VA examiner based this conclusion upon the limited 
information available to him, the veteran's severe guarding 
on physical examination, and the disconnect between the 
veteran's history and medical records.  He stated that the 
veteran's history did not correlate well with either physical 
examination or X-ray findings.  

The examiner also pointed out that the initial impression in 
the service medical records in 1967 was a medial collateral 
ligament injury, although the veteran's current pain was not 
located on the medial side of the knee.  It was difficult to 
determine the etiology of the veteran's left knee pain due to 
the inability to perform adequate physical examination due to 
severe guarding.  Although it was possible that the veteran 
had experienced a lateral patellar dislocation in 1967, he 
currently was not describing symptoms consistent with 
patellar instability.  Nor did the veteran have severe 
patellofemoral arthritis to indicate that he experienced any 
long-term sequelae from his in-service injury.  

It was possible that the veteran currently had a degenerative 
lateral meniscus tear.  However, the examiner added that it 
was unlikely that any current lateral meniscus tear was due 
to the in-service injury in 1967, as the veteran had many 
years of good functioning from the knee and, at the time of 
the original injury, it was considered a medial-sided injury.

On VA orthopedic consultation in February 2004, the veteran 
complained of left knee pain especially in the morning.  
Physical examination revealed full extension of the left knee 
with no appreciable effusion.  Left knee flexion was to 120 
degrees.  There was no instability.  X-rays showed some 
medial compartment narrowing and slight osteophyte formation.  
The assessment was left knee pain of either arthritic 
etiology or possibly from spinal stenosis.


Analysis

Under the laws administered by VA, service connection will be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd, 78 F.3d 
604 (Fed.Cir.1996) (table).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, the Secretary shall accept as 
sufficient proof satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease 
if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary. The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

As just discussed, the veteran contends that he currently has 
arthritis of the left knee due to a broken leg and fracture 
of the left knee incurred during combat service in Vietnam.    

The evidence suggests that the veteran did not engage in 
combat with the enemy.  A review of the veteran's DD-214 
shows that he was not awarded any combat citations as a 
result of his Vietnam service.  The veteran's military 
occupational specialty (MOS) was as a supply clerk.  There is 
no indication that he was assigned to a unit stationed in a 
combat zone in Vietnam where he was likely to experience a 
rocket attack.  Although he has reported since 1997, that he 
experienced a left knee injury during service, the service 
medical records only show a right knee injury in April 1967.  
And, after reviewing the casualty reports from the veteran's 
unit in Vietnam for 1967-68, CURR concluded that there were 
no records that the veteran had been injured during a 
firefight.  Accordingly, because the veteran did not engage 
in combat with the enemy, the Board finds that the provisions 
of 38 U.S.C.A. § 1154 are not applicable.  38 U.S.C.A. § 1154 
(West 2002).

Even if § 1154(b) were applicable, evidence of current 
disability and a nexus between the current disability and 
service.  Caluza v. Brown, 7 Vet. App. at 507-8.

There is medical evidence of a current left knee disability.  
Left knee x-rays in August 1997 revealed moderate 
degenerative joint disease.  The medical evidence also shows 
that the veteran continues to experience left knee pain.  

While there is competent evidence of a current left knee 
disability, there is no competent evidence of an in-service 
left knee injury or any relationship between the veteran's 
current left knee disability and service.  

In fact, there is no competent evidence that the current left 
knee disability is related to service.  The April 2003, 
although inaccurately viewing the service medical record as 
showing a left knee injury, nonetheless determined that the 
current left knee disability was not likely related to that 
injury.

There is no other competent evidence of a relationship 
between the veteran's current left knee disability and 
service.

The Board has considered the veteran's assertions that his 
current left knee disability is due to an in-service left 
knee injury.  As a lay person, he is not competent to render 
an opinion as to medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to 
service connection for a left leg disability.  The Board has 
considered the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).   


ORDER

Entitlement to service connection for a left leg disability 
is denied.


REMAND

The Board's 2001 remand instructed that the veteran be 
afforded an examination to determine the etiology of any 
current skin disease.  For any skin disorder identified, the 
examiner was asked to provide an opinion as to whether it was 
"likely," "unlikely," or "as likely as not" related to 
an injury or incident in service.  The veteran was afforded a 
dermatology examination in April 2003.  The examiner found 
that the veteran's skin disorder, diagnosed as atopic 
dermatitis was "more likely" related to "allergies/hay 
fever," but did not express an opinion as to whether the 
allergies/hay fever were related to service.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, this case is REMANDED for the following actions: 

1.  Afford the veteran a skin examination 
to determine the nature, extent, and 
etiology of his skin condition.  The 
claims folders must be sent to the 
examiner for review.  

The examiner should provide opinions as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current skin disability had its onset 
in service or is otherwise the result of 
a disease or injury in service.  A 
rationale for all opinions expressed 
should be set forth in the examination 
report.

2.  Then re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case.  Return the case 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


